Citation Nr: 0012090	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
traumatic right hemothorax in June 1960; the veteran was 
notified that service connection was denied for residuals of 
a chest injury in June 1960 and he did not file a timely 
appeal.

2.  The additional evidence received into the record since 
June 1960 is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The evidence of record does not establish any causal link 
or nexus between a chronic pulmonary disorder, first 
identified several years after the veteran's release from 
military service, and any incident of such service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic pulmonary disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic pulmonary 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Factual Background.  The veteran entered military service in 
April 1952.  The service medical records show that in May 
1952 the veteran was thrown from a bronco suffering 
lacerations of his left ear and a pressure type injury to his 
left chest.  X-rays revealed a fracture of the left 5th rib 
in the anterior axillary line.  In July 1953 he was treated 
for acute tonsillitis.  A chest X-ray in January 1954 was 
negative.  Examination for discharge in April 1954 was 
negative for any pertinent findings.

A report of examination in connection with the veteran's 
reserve service done in February 1958 reflects that a chest 
X-ray revealed a large coin shadow at the posterior L-2 
interspace which resulted in an impression of lung granuloma 
or metastasis.  The veteran was advised to seek evaluation by 
civilian physicians.

VA hospital records reflect that the veteran was admitted in 
March 1960 with a history of 12-day shortness of breath.  
Upon his admission, the veteran reported that a horse had 
rolled over his right side 12 days earlier, and that a 
similar episode had occurred the following day.  It was also 
noted that a lesion in his left upper lobe noted in September 
1958 was diagnosed as valley fever.  The veteran smoked a 
pack of cigarettes daily.  Chest X-ray revealed a marked 
adhesion throughout the right chest.  Anterior and posterior 
thoracotomy tubes were placed and bloody fluid was obtained 
from the right chest.  There seemed to be marked improvement 
in breathing.  However, repeated chest X-rays failed to 
reveal any re-expansion of the veteran's right lung.  He then 
had a right thoracotomy and a decortication of his middle, 
lower and upper lobes on the right.  It was noted that he had 
had an uneventful postoperative course, with full expansion 
of his right lung.  When the veteran was released from the 
hospital in May 1960, the pertinent final diagnosis was old 
traumatic right hemothorax, operated and improved.

In March 1960, while the veteran was hospitalized at a VA 
facility, he file a claim for compensation for pulmonary 
infiltration and coin lesion.  In June 1960, the RO denied 
service connection for a traumatic right hemothorax.  In 
denying service connection, the RO held that the veteran's 
traumatic right hemothorax was not related to service, but 
was the result of a recent accident wherein a horse rolled on 
him.  The veteran was notified that service connection was 
denied for residuals of a chest injury in June 1960 and he 
did not file a timely appeal.

Relevant evidence added to the record since the June 1960 
rating decision includes the following:

In a statement dated in August 1997, the veteran requested 
that his claim for compensation for a lung condition be 
reopened.  In March 1998, the veteran submitted statement 
from several people in support of his claim.  The veteran's 
former wife and four friends who had served with him in the 
Army reported that they had known the veteran during his 
period of service and recalled that he had experienced 
breathing problems during such service.

In October 1998, an undated letter from D. Mihalyi, M.D., was 
associated with the claims folder.  By this letter Dr. 
Mihalyi reported that he had treated the veteran since May 
1995 for chronic obstructive pulmonary disease (COPD), 
emphysema and steroid dependent asthma.  Dr. Mihalyi also 
reported that the veteran had become oxygen dependent and 
frequently took oral steroids for his severe respiratory 
complaints.

On VA general medical examination in February 1999, a 
clinical evaluation of the veteran's lungs revealed a right 
thoracotomy scar.  The veteran had very poor air movement and 
a slight increase in expiratory phase.  No wheezing, rhonchi, 
crackles or pleural rubs were found.  Assessments included 
end-stage COPD, O2 dependent continuously, steroid dependent 
for a brief period of time in the past.  The examiner noted 
that the veteran literally lived with continuous shortness of 
breath with very poor quality of life and great difficulty 
with his activities of daily living.

Private hospital records, from Northwest Medical Center, 
reflect that the veteran was hospitalized for 9 days in 
October 1999.  The veteran was admitted for treatment because 
of increased shortness of breath and dyspnea during the 
previous two months.  Upon his discharge, he was diagnosed as 
having exacerbated COPD, bronchitis, pulmonary hypertension, 
lower extremity edema and electrolyte imbalance.

In October 1999, a separation qualification record (DA Form 
493) was associated with the claims folder.  The DA Form 493 
does not contain any report or finding which pertains to the 
veteran's pulmonary status.

At his February 2000 hearing before the undersigned, the 
veteran testified that he experienced breathing problems 
during his period of service but that he did not seek medical 
treatment for his in-service breathing problems.  He reported 
that his breathing problems increased in severity over the 
years subsequent to his discharge from service.

Analysis.  Based on the foregoing evidence, the Board finds 
that the veteran has presented new and material evidence to 
warrant a reopening of his claim of service connection for a 
chronic pulmonary disorder.  As reported earlier, the RO 
denied the service connection for traumatic right hemothorax 
in June 1960 because the evidence showed that his traumatic 
right hemothorax was not related to service, but was the 
result of a then recent accident wherein a horse rolled on 
him.  The lung abnormality identified on X-ray examination in 
February 1958 had apparently resolved without any residual 
disability inasmuch as no residuals were identified during 
the veteran's period of hospitalization from March 1960 to 
May 1960 for treatment of the right hemothorax.  
Significantly, the traumatic right hemothorax was the only 
pulmonary disorder identified during this lengthy period of 
hospitalization.

VA and private medical records which have been associated 
with the claims folder since that time show that the veteran 
was diagnosed as having COPD, emphysema, steroid dependent 
asthma, bronchitis and pulmonary hypertension.  Moreover, the 
recently received statements from the veteran's former wife 
and four friends who served with him in the Army show that 
they knew him during his period of service and recalled that 
he had experienced breathing problems during such service.  
This evidence undermines the basis for the RO denial in 1960, 
namely that the veteran's chronic pulmonary disorder was 
manifested only by a traumatic right hemothorax which was 
incurred subsequent to his service separation.  As such, the 
evidence received since the prior RO rating decision is new 
and material, and it must be considered in order to fairly 
decide the merits of the claim.  Thus, the veteran's claim of 
service connection for a chronic pulmonary disorder is 
reopened, and a review of the entire evidence of record is 
warranted.

Once the Board has determined that the evidence is new and 
material under 38 C.F.R. § 3.156(a), immediately upon 
reopening the appellant's claim, the Board must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Only if the claim is well-grounded 
may the Board evaluate the merits of the claim, after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. App. 209 (1999). 

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation 
alone is not sufficient; the appellant must submit evidence 
in support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran has not presented evidence of a well-grounded 
claim of service connection for a chronic pulmonary disorder.  
While his service medical records show that he was treated 
for a fractured  rib and acute tonsillitis, they do not show 
that he incurred a chronic pulmonary disorder.  Moreover, a 
clinical evaluation of his lungs and chest was negative for 
any pertinent findings at the time of his service separation 
in January 1954.  In addition, while the February 1958 
reserve service examination report shows that a Chest X-ray 
revealed a lung granuloma or metastasis, this finding was 
rendered nearly four years after his service separation.  The 
veteran testified that from the time of his discharge in 1954 
until the examination for reserve service in 1958, he had no 
military service, either inactive duty training or active 
duty for training.  No medical finding or opinion has 
indicated that the abnormality identified on the X-ray in 
1958 is in any way related to his period of service.  
Furthermore, although the VA hospital records show that he 
was diagnosed as having an old traumatic right hemothorax in 
1960, they do not show that this disability was of service 
origin.  Rather, they show that it was the result of an 
accident which occurred 12 days prior to his hospitalization.  
Likewise, while the VA and private medical records dated 
about 45 years after the veteran's release from service show 
that the veteran was diagnosed as having COPD, emphysema, 
steroid dependent asthma, bronchitis and pulmonary 
hypertension, they do not contain any information which would 
tend to link these disabilities to his period of service.  As 
such, the Board concludes that there is no competent medical 
evidence of record which establishes a causal link or nexus 
between the veteran's chronic pulmonary disorder and his 
period of service.  His claim of service connection for 
chronic pulmonary disorder cannot be viewed as well grounded 
under the circumstances.  Caluza, 7 Vet. App. at 506.

The Board has considered the testimony of the veteran and the 
statements from his former wife and friends regarding the 
pulmonary symptoms the veteran manifested during service and 
thereafter.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence 
of symptomatology may be adequate to show the nexus between 
the current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage, supra; Wade 
v. West, 11 Vet. App. 302 (1998).

In Voerth v. West, 13 Vet. App. 117 (1999), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
38 C.F.R. § 3.303 did not relieve a claimant of the burden of 
providing a medical nexus, that is, competent clinical 
evidence of a causal connection between a current disability 
and some remote incident, injury or disease of active 
service.  A claimant diagnosed with a current chronic 
condition must still provide a medical nexus between the 
current condition and the purported continuous symptoms which 
he argues he has had ever since service.  Additionally, in 
McManaway v. West, 13 Vet. App. 60 (1999), the Court found 
that a veteran's claim for service connection was not well 
grounded based on a "continuity-of-symptomatology analysis" 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and there was a complete absence of medical evidence 
indicating continuous symptomatology.  In this case, the 
Board finds that competent medical evidence is required to 
link the veteran's current COPD to the symptoms noted by the 
veteran and others while he was in service and thereafter.  
Likewise, the Board holds that in the absence of medical 
evidence tending to support the veteran's testimony as to 
continuity of symptoms, such testimony is inadequate to well 
ground the claim.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for chronic pulmonary 
disorder is reopened.  To this extent only, the benefit 
sought on appeal is allowed.

Service connection for a chronic pulmonary disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

